     Case: 1:20-cv-04270 Document #: 19 Filed: 09/23/20 Page 1 of 1 PageID #:83

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

D'Andre Bradley, et al.
                                 Plaintiff,
v.                                                   Case No.: 1:20−cv−04270
                                                     Honorable Ronald A. Guzman
Brendan F. Kelly, et al.
                                 Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 23, 2020:


        MINUTE entry before the Honorable Ronald A. Guzman: Defendants' motion to
stay discovery [17] is denied. The parties are directed to confer regarding discovery and
file by 9/30/2020 a joint proposed discovery schedule. Mailed notice. (kp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
